Order entered January 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00581-CV

                                SIMON MENGELE, Appellant

                                               V.

                 UNITED TOWS, LLC AND HENRY MILLER, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06296-A

                                           ORDER
       Appellant’s brief in this appeal has not been filed. It was initially due September 26,

2019, and we have since granted four extensions of time to appellant. We granted the first two

extensions to allow appellant to seek the assistance of counsel. When appellant was unable to

secure the assistance of counsel, he sought to move forward with the appeal on his own, and we

granted a third extension to allow him the requested time to complete his brief. He subsequently

requested a fourth extension, which we granted to January 10, 2020.

       Before the Court now is appellant’s January 10, 2020 fifth extension motion. In this

motion, appellant indicates the brief is complete but requests an extension to January 15, 2020 to

allow “someone with knowledge and experience” to review his brief. We held appellant’s
motion, waiting for the brief to be filed, but as of the date of this order, appellant’s brief has not

been filed.

       Because the appeal cannot move forward without appellant’s brief, we GRANT the

motion to the extent we ORDER the brief filed no later than February 3, 2020. No further

requests for extensions will be granted and appellant is cautioned that failure to file the brief by

February 3rd will result in the appeal being dismissed for want of prosecution without further

notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/    KEN MOLBERG
                                                              JUSTICE